 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    YANCHHI YAM,                                     1:19-cv-00098 LJO SKO
12                      Plaintiffs,                    NEW CASE NUMBER:
13           v.                                        1:19-cv-00098 SKO
14    UNITED STATES OF AMERICA, ET.                    ORDER REASSIGNING CASE
      AL.
15
                        Defendants.
16

17
            All parties having executed consent forms, it is ordered that this matter be reassigned from
18
     the docket of United States District Judge Lawrence J. O’Neill, to the docket of United States
19
     Magistrate Judge Sheila K. Oberto, for all purposes including trial and entry of Judgment.
20
            To prevent a delay in documents being received by the correct judicial officer, the new
21
     case number listed below should be used on all future documents.
22
                                           1:19-cv-00098 SKO
23
     IT IS SO ORDERED.
24

25      Dated:     July 10, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
                                                      1
